Exhibit 21 CONNECTICUT WATER SERVICE, INC. SUBSIDIARIES Following is a list of the subsidiaries of Connecticut Water Service, Inc., as of December 31, 2011, each of which, unless otherwise indicated, is wholly owned by the company either directly or through another subsidiary. Name State of Incorporation Registrant: Connecticut Water Service, Inc. Connecticut Subsidiaries: The Connecticut Water Company Connecticut Chester Realty, Inc. Connecticut New England Water Utility Services, Inc. Connecticut The Barnstable Holding Company Connecticut
